Citation Nr: 1739417	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 28, 2010, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 through October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during an October 2010 Travel Board hearing that was held at the RO in St. Petersburg, Florida before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.

In December 2013, the Board issued a decision and remand in which it determined that the Veteran was not entitled to disability ratings for PTSD that were higher than 30 percent prior to May 28, 2008; higher than 50 percent from May 28, 2008 through May 31, 2011; or higher than 70 percent from June 1, 2011.  The Board determined further that a claim for a TDIU was raised implicitly by the evidence, pursuant to the Court's holding in Rice v. Shinseki.  Rice v. Shinseki,  22. Vet. App. 447 (2009).  That issue was remanded to the agency of original jurisdiction (AOJ) for further development, to include:  associating with the claims file all temporary folders; providing the Veteran with VCAA notice concerning his claim for a TDIU; and initial adjudication of the Veteran's claim for a TDIU by the AOJ.

The Veteran subsequently appealed the December 2013 Board decision to the Court.  In February 2015, counsel acting on behalf of the Veteran and the VA Secretary (the parties) filed a Joint Motion for Partial Remand.  In the motion, the parties took exception only as to the portion of the Board's decision that denied a disability rating higher than 50 percent for the Veteran's PTSD from May 28, 2008 through May 31, 2011.  As basis for the motion, the parties argued that the Board failed to provide adequate reasons and bases for determining that the criteria for a higher 70 percent disability rating were neither met nor approximated, despite findings in the record of symptoms such as impaired impulse control and inability to adapt to stressful situations.  Toward that end, the parties expressed, the Board's determination was contrary to the Court's holding in Mauerhan v. Principi, that "all, most, or even some, of the enumerated symptoms" do not need to be present in order to support the assignment of a higher disability rating.  Rather, the parties asserted, the Board must specifically address the effects of the Veteran's symptoms on his level of impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The parties' joint motion was granted by the Court.  Accordingly, the Board's previous decision as to the closed period from May 28, 2008 through May 31, 2011 was vacated by the Court and returns to the Board for proceedings consistent with the parties' joint motion.

In August 2015, the Board remanded the issue of entitlement to a TDIU prior to October 28, 2010, to the AOJ for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his service-connected PTSD prevents him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU effective May 28, 2008, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based upon the favorable outcome of the Board's decision, a discussion of VA's duties to notify and assist is not warranted at this time.

In this case, the Veteran contends that his service-connected PTSD rendered him unable to maintain employment, prior to October 28, 2010.  For the reasons explained below, resolving all reasonable doubt in his favor, the Board finds that entitlement to TDIU is warranted.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341 (a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Prior to October 28, 2010, the Veteran was service connected for PTSD with an evaluation of 50 percent and ringworm which was assigned a noncompensable evaluation.  He had no other service-connected disabilities.  Hence, the Veteran's combined disability rating did not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU and, thus, his claim must considered on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16(b) provides that in all cases where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability should be referred to the Director of Compensation Service.  

Referral to the Director of Compensation Service was done in this case.  In April 2017, the Director of Compensation service found that the Veteran was not shown to be unemployable and cited VA examinations in June 2008 and August 2009 as support for the conclusion.  However, as will be discussed in greater detail below, she did not discuss favorable treatment notes from the Veteran's VA doctor and a positive opinion from a private occupational evaluation.  The Board notes that the Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).

In June 2008, the Veteran was afforded a VA PTSD examination.  The Veteran lost the job that he had since 1993 and there was an investigation.  His PTSD caused decreased concentration and poor social interaction in the work place.  The VA examiner assigned a GAF score of 55 and indicated that the Veteran was doing much better with medication, but could not function appropriately without it.  The VA examiner summarized that the Veteran had confrontational issues and issues with concentration, anxiety, and sad mood that interfere with functioning. 
In October 2008, Dr. R.B., the Veteran's VA psychiatrist, wrote a treatment note concerning the Veteran's PTSD.  He wrote that medication helped with depression and irritability.  The Veteran had intrusive thoughts of combat and restless sleep.  His anxiety increases with triggers.  He had poor concentration and was easily distracted due to his intrusive thoughts of combat.  Dr. R.B. indicated that the Veteran's PTSD was severe and precluded his return to work.  He concluded that the Veteran was totally and permanently disabled and unemployable.  

In April 2009, Dr. R.B., wrote another treatment note concerning the Veteran's PTSD.  He wrote that medication helped with depression and irritability.  The Veteran had intrusive thoughts of combat and had some break through panic episodes.  He concluded that the Veteran was totally and permanently disabled and unemployable.  

In August 2009, the Veteran underwent another VA PTSD examination.  The VA examiner diagnosed PTSD and depression.  PTSD was related to feeling out of control, hyperarousal, intrusive thoughts and dreams, and avoidance behaviors.  Hyperarousal, avoidance, and intrusive memories increase anxiety and depression as well as irritability and major mood swings interfere with social and occupational function.  This increased anxiety and depression reduced the Veteran's ability to cope with daily stressors and lowered his self-confidence.  Moderate chronic depression was productive of depressed mood, loss of interest in pleasurable activities, decreased libido, feeling of hopelessness, feeling of worthless, dysthymia, and anhedonia.  The Veteran was also provided an AXIS IV diagnosis of unemployment.  The VA examiner commented that the Veteran isolated easily, had impaired sleep and needed medication to stabilize his mood and decrease depression and anxiety attacks.  The Veteran had a history of working in isolation, difficult relationships; emotional detachment; anger/irritability; limited ability to cope with stress; impaired sleep; poor concentration; anhedonia; depression; and, anxiety.  These impacted his ability to form loving relationships, make decisions, and decrease motivation and reduced his sense of being worthwhile.  The Veteran does not work well with other and does work better in isolation on independent tasks.

In January 2015, the Veteran underwent a private vocational assessment via telephonic interview and claims file review by Mr. D.P. (a vocational expert).  The Veteran reported an industrial work history in unskilled to semiskilled manual work.  The Veteran and his wife stated that since 2002 the Veteran required more excused absences from work for PTSD treatment.  The evidence presented with the claims file, along with the self-reported information, demonstrated that a consistent and steady worsening of symptoms related to his service connected PTSD dating back to at least 2008, when he stopped working full-time.  Although the Veteran has found employment through his church since his church since 2010, the work is only part-time and his pastor has provided him significant work place accommodation in order for the Veteran to continue working.  Even with the accommodation, the Veteran walked off the job in 2013.  He only returned to the job after the pastor reached out to him.  Since 2008, the Veteran has earned below the poverty level.  Mr. D.P. concluded, that based upon the information contained within the claims file in conjunction with the information he and his spouse provided during the interview, it is at least as likely as not that the service-connected PTSD has prevented him from continuing the industrial history he was trained to perform since June 2008 when Dr. B. documented the Veteran lost his job.  Mr. D.P. elaborated that even though the Veteran found part-time employment in 2010, this should not considered substantial gainful employment as the work is part-time, earns less than the poverty level, and he has only sustain it with extensive accommodations. 

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (b) (West 2014).  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to maintain substantially gainful employment due to his service-connected PTSD.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU is warranted effective May 28, 2008 as this when the Veteran lost his substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Effective May 28, 2008, a TDIU to include on an extraschedular basis is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


